                  Case 2:20-cv-01557-JCC Document 7 Filed 12/28/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   NIKIE KING,                                          CASE NO. C20-1557-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12   GEICO INSURANCE and DEPARTMENT
     HIGHWAY SAFETY MOTOR VEHICLE,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. Plaintiff Nikie King filed an application
18
     to proceed in forma pauperis and a proposed pro se complaint naming as Defendants Geico
19
     Insurance Company and the Department of Highway Safety and Motor Vehicles in West Palm
20
     Beach, Florida (Dkt. Nos. 1, 1-1). On November 23, 2020, the Court ordered Plaintiff to show
21
     cause why this action should not be dismissed for improper venue under 28 U.S.C. § 1406(a) as
22
     Plaintiff’s factual allegations appear to involve Florida defendants and relate to events that took
23
     place in Florida and to ongoing court proceedings in Florida. (Dkt. No. 5.) On December 7,
24
     2020, the Court’s order to show cause (Dkt. No. 5), mailed to Plaintiff by the Clerk, was returned
25
     as undeliverable. (Dkt. No. 6.)
26


     MINUTE ORDER
     CR20-1557-JCC
     PAGE - 1
               Case 2:20-cv-01557-JCC Document 7 Filed 12/28/20 Page 2 of 2




 1          Local Civil Rule (“LCR”) 10(f) requires parties to notify the Court of any change of

 2   address or telephone number within 10 days of the change. LCR 41(b)(2) further provides:

 3          A party proceeding pro se shall keep the court and opposing parties advised as to
            his or her current mailing address. . . . If mail directed to a pro se plaintiff by the
 4
            clerk is returned by the Postal Service . . . and if such plaintiff fails to notify the
 5          court and opposing parties within 60 days thereafter of his or her current mailing .
            . . address, the court may dismiss the action without prejudice for failure to
 6          prosecute.
 7          Pursuant to these local rules, if Plaintiff does not update her current address by February

 8   5, 2021, the Court may dismiss this action without prejudice for failure to prosecute.

 9          DATED this 28th day of December 2020.

10                                                           William M. McCool
                                                             Clerk of Court
11
                                                             s/Paula McNabb
12
                                                             Deputy Clerk
13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-1557-JCC
     PAGE - 2
